Citation Nr: 0529315	
Decision Date: 11/02/05    Archive Date: 11/14/05

DOCKET NO.  03-08 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for depression as 
secondary to a service-connected disability.

2.  Entitlement to service connection for scar tissue as 
secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel



INTRODUCTION

The veteran served on active duty from November 1980 to May 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi.  


FINDINGS OF FACT

1.  The veteran has depression that is due to or the result 
of her service-connected total abdominal hysterectomy with 
bilateral oophorectomy.

2.  The veteran has scar tissue that is due to or the result 
of her service-connected total abdominal hysterectomy with 
bilateral oophorectomy.


CONCLUSIONS OF LAW

1.  Service connection is warranted for depression as 
secondary to the veteran's total abdominal hysterectomy with 
bilateral oophorectomy.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.309, 3.310(a) (2005).

2.  Service connection is warranted for scar tissue as 
secondary to the veteran's total abdominal hysterectomy with 
a bilateral oophorectomy.  38 U.S.C.A. § 1131 (West 2002);  
38 C.F.R. §§ 3.303, 3.310(a) (2005).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for disability due to a 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §  1131; 38 C.F.R. § 3.303.  
Service connection for certain chronic diseases, including 
psychoses, will be presumed if they are manifest to a 
compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

At the outset, the Board notes that service connection is 
presently in effect for status post total abdominal 
hysterectomy with bilateral oophorectomy and that this 
disorder is rated as 50 percent disabling.  The veteran 
claims that this service connected disorder has resulted in 
two additional disabilities.  Specifically, in April 2001, 
the veteran requested that service connection be granted for 
depression as secondary to her service-connected total 
abdominal hysterectomy with bilateral oophorectomy and, in 
September 2001, she claimed service connection for painful 
scar tissue as a result of this procedure.  

Depression:  The veteran claims that service connection for 
depression is warranted because it is the result of her 
service connected status post total abdominal hysterectomy 
with bilateral oophorectomy.  The evidence in support of her 
claim includes statements from her VA and private physicians 
as well as a December 2001 report of VA examination.  

Specifically, September 2000 letter from the veteran's VA 
treating psychologist notes that the veteran reported the 
onset of depression after having a total hysterectomy in 
1996, a September 2001 statement from her private physician 
notes that her depressive symptoms may be secondary to poor 
hormonal control and pelvic adhesions, and a VA outpatient 
treatment report dated in June 2002 includes the conclusion 
that the veteran's depressive symptoms clearly relate to her 
having had a hysterectomy.  

In addition, a report of VA examination for mental disorders 
dated in December 2001 notes that some of the veteran's 
symptoms of depression are probably due to issues of 
femininity, i.e., not having children, having female problems 
such as polycystic ovarian disease, and a total abdominal 
hysterectomy.  The examiner commented that it is not clear 
that the abdominal hysterectomy per se contributed to major 
depression.  The examiner concluded that it is probably the 
case of a psychological reaction of a female who has had no 
children and who has gynecological problems which have led to 
a total hysterectomy.  

The evidence of record also includes reports of two VA 
examinations, conducted in June 2001 and September 2002, 
which include opinions that are contrary to the veteran's 
claim.  

The June 2001 VA examination for mental disorders notes that 
the veteran had been experiencing depressive symptoms for the 
previous three years and includes the conclusion that it is 
very unlikely that her depressive symptoms are related to the 
hysterectomy because she did not have symptoms of depression 
for two years after the operation and did not have depressive 
symptoms when she suffered from polycystic ovarian disease 
for a number of years.  The examiner concluded that 
depressive symptoms are not secondary to service connected 
total abdominal hysterectomy.  

The September 2002 report of VA examination for mental 
disorders does not include an opinion with respect to the 
etiology of the veteran's depression.  However, the examiner 
notes that the veteran's symptoms of depression began two 
years prior to the date of the examination, when she realized 
that she will never experience childbirth, and her 
hysterectomy with right oophorectomy, the most recent 
gynecological procedure, was performed in 1996, four years 
prior to the onset of her depression.  The examiner calls 
attention to the timetable of events in relation to her 
military service; thereby, inferring an opinion which is 
negative to the veteran's claim.

Upon consideration of the foregoing, it is noted that the 
December 2001 VA examination in support of the veteran's 
claim as well as the June 2001 and September 2002 VA 
examination reports against the veteran's claim reflect that 
the opinions contained therein are based on examination of 
the veteran, a review of her medical history, and provide a 
rationale for the opinions expressed.  Thereby, placing the 
evidence in support of the veteran's claim in equipoise with 
the evidence against her claim.  In addition, the record 
includes the opinions of her treating physicians; who are 
qualified in the fields of psychology and gynecological 
disorders.  

In adjudicating this claim, the Board has also considered the 
doctrine of reasonable doubt.  As the U.S. Court of Appeals 
for Veterans Claims (Court) has written:

	A unique standard of proof applies in 
decisions on claims for veterans' 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. § 3007(b) 
[now 38 U.S.C.A. § 5107(b)], a veteran is 
entitled to the "benefit of the doubt" 
when there is an approximate balance of 
positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court 
in Gilbert noted that the standard of proof is to instruct 
the fact-finder in the "'degree of confidence our society 
thinks we should have in the correctness of a factual 
conclusion for a particular type of adjudication.'"  This 
burden "'reflects not only the weight of the private and 
public interest affected, but also a societal judgment about 
how the risk of error should be distributed between the 
litigants.'"  Id. (citations omitted).


As currently codified, the law defines the "benefit of the 
doubt" doctrine as:

	When, after consideration of all evidence 
and material of record in this case before 
the Department with respect to benefits 
under laws administered by the Secretary, 
there is an approximate balance of 
positive and negative evidence regarding 
the merits of an issue material to the 
determination in the matter, the benefit 
of the doubt in resolving each such issue 
shall be given to the claimant.

38 U.S.C.A. § 5107(b).

The Court noted that under this standard, when the evidence 
supports the claim or is in relative equipoise, the appellant 
prevails.  Where the "fair preponderance of the evidence" 
is against the claim, the appellant loses and the benefit of 
the doubt rule has no application.  Gilbert, 1 Vet. App. at 
56.  "A properly supported and reasoned conclusion that a 
fair preponderance of the evidence is against the claim 
necessarily precludes the possibility of the evidence also 
being in an approximate balance."  Id. at 58.  The Court has 
further held that where there is "significant evidence in 
support of the appellant's claim," the Board must provide a 
"satisfactory explanation" as to why the evidence is not in 
equipoise.  Williams v. Brown, 4 Vet. App. 270, 273 (1993).

In this regard, it is noted that, where the Board is 
presented with conflicting medical evidence, it is free to 
favor one medical opinion over another, provided it offers an 
adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 
30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

It is further noted that, when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the veteran.  See 38 U.S.C.A. § 5107; 
38 C.F.R. §§ 3.102, 4.3.  The Court has provided that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  
To deny a claim on its merits, the preponderance of the 
evidence must be against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).

The Board is of the opinion that a state of relative 
equipoise has been reached in this case, and the benefit of 
the doubt rule is therefore appropriately applied.

This decision does not imply that all of the veteran's 
psychiatric difficulties are the result of her service 
connected disability.  The record appears clear that the 
veteran has a mild depression associated with her service 
connected disorder (and only this disorder) at this time.  
Other psychiatric difficulties not associated with service or 
a service connected disorder may also be in existence, though 
this is not clear.  In any event, the nature and extent of 
this disorder, or a nonservice connected disorder, is not 
before the Board at this time. 

Scar Tissue:  The veteran claims that service connection for 
painful scar tissue is warranted because this pain is 
secondary to her service-connected total abdominal 
hysterectomy with bilateral oophorectomy.  

The evidence of record includes VA outpatient treatment 
records which note that the veteran experiences pain in the 
area of an abdominal scar.  Specifically, an April 2001 
treatment report notes pain at palpation just above the scar 
from hysterectomy, no hernia.  This treatment report also 
notes pain from adhesions, most likely, right lower quadrant.  
Similarly, an October 2001 treatment report notes that the 
veteran complained of pelvic pain in the right side.  
Examination of this area revealed pain of the inguinal area 
on the right side at the level of the scar.  The scar area 
was noted to be thick and tender.  The assessment was pain 
from scar from previous surgery.  

A November 2001 report of VA fee basis examination for 
gynecological conditions notes that the veteran has been told 
that her pain is due to scar tissue; however, this 
examination report is silent with respect to evaluation of 
the veteran's painful scar.  

Upon consideration of the foregoing and in the absence of any 
medical evidence contradicting the VA outpatient treatment 
reports, the Board finds that the evidence is in favor of 
entitlement to service connection for scar tissue.  Thus, the 
claim must be granted.  Once again, the nature and extent of 
this disorder is not at issue before the Board at this time.


Duty to Assist

Finally, it is noted that, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  
This law redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  The final regulations implementing the VCAA 
were published on August 29, 2001.  In view of the Board's 
allowance of the veteran's claims, any failure to fully 
comply with VCAA requirements would not be prejudicial to the 
veteran.


ORDER

Service connection for depression as secondary to the 
service-connected total abdominal hysterectomy with bilateral 
oophorectomy is granted.

Service connection for a scar tissue as secondary to the 
service-connected total abdominal hysterectomy with bilateral 
oophorectomy is granted.


_________________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


